Citation Nr: 1013631	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  97-34 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral otitis 
media, secondary to a service-connected head injury.

2.  Entitlement to service connection for a seizure disorder, 
secondary to a service-connected head injury.

3.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of a head injury with migraine 
headaches for the period from August 27, 1975, to July 30, 
1996.

4.  Entitlement to an initial disability rating in excess of 
10 percent for scars of the right ear with partial loss of 
the pinna for the period from August 27, 1975, to July 30, 
1996.

5.  Entitlement to an initial compensable disability rating 
for scars of the scalp for the period from August 27, 1975, 
to July 30, 1996.




REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1966 to February 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") on July 29, 2009, 
which vacated a February 2007 Board decision as to the issues 
addressed in this decision and remanded these matters for 
additional development.  The issues initially arose from 
rating decisions in December 2002 and February 2005 by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its July 2009 order the Court found the Board erred in 
finding that VA had fulfilled its duty to assist in 
requesting VA medical records.  It was noted that the record 
did not indicate VA had attempted to obtain VA hospital and 
treatment records dated from 1975 to 1996, and that the 
evidence indicated records of the Veteran's hospital 
treatment during active service in Germany had been lost by 
VA.  The Court noted in its decision that the Veteran had 
identified to VA evidence that he wished for VA to obtain to 
include a 1975 VA hospitalization report showing treatment 
for a possible brain tumor or other brain disorder; records 
of treatment at a VA facility from 1975 to 1996 for a 
possible brain tumor and hearing problems; and records of 
treatment at a VA facility for depression in 1984.  Upon 
receipt of the necessary post-service treatment records and 
if it is determined that the disabilities at issue cannot be 
rated based upon the available evidence of record, the Court 
instructed VA to consider whether a retrospective medical 
opinion would be helpful in determining the appropriate 
initial disability rating for the Veteran's service-connected 
headaches, right ear scars and partial loss of pinna, and 
scalp scars for the rating period in question.  See Chotta v. 
Peake, 22 Vet. App. 80 (2008).  

With respect to the missing service treatment records in this 
case, the Board notes that in cases when service records are 
unavailable due to no fault of the claimant VA has a 
"heightened duty" to assist in the development of the case.  
See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  In its 
order, the Court noted that the record on appeal reflects 
that VA lost the Veteran's medical records of his period of 
hospitalization following his inservice automobile accident 
that resulted in his head trauma.  The Court found that the 
Board had made several conclusions regarding the Veteran's 
service connection claims for otitis media and a seizure 
disorder without further attempting to locate the hospital 
records, seeking alternate sources of the information lost in 
the hospital records, or informing the Veteran to submit 
alternate forms of evidence to support his claim.  

The Court also stated, in essence, that in denying the claim 
for otitis media the Board had improperly relied on a June 
2005 VA examination report that did not address records 
showing the Veteran was treated for otitis media in 1997, 
during the pendency of this claim.  The Court stated that the 
Board did not consider this evidence as required under 
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), in 
determining that the Veteran had not met the element of a 
current disability necessary to establish service connection.  
The Board was instructed to provide adequate reasons and 
bases for its decision in light of McClain, supra and 
consider the applicability of staged ratings if appropriate.  
Therefore, additional development is required.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA duty to 
assist requires that VA make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate a 
claim and in claims for disability compensation requires that 
VA provide medical examinations or obtain medical opinions 
when necessary for an adequate decision.  38 C.F.R. § 3.159 
(2009).  For records in the custody of a Federal department 
or agency, VA must make as many requests as are necessary to 
obtain any relevant records, unless further efforts would be 
futile; however, the claimant must cooperate fully and, if 
requested, must provide enough information to identify and 
locate any existing records.  38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Appropriate action must be taken to 
obtain all available VA hospital and 
outpatient treatment records for the 
period from 1975 to 1996.  The records 
request should include a specific 
request for a 1975 VA hospitalization 
report showing treatment for a possible 
brain tumor or other brain disorder; 
records of treatment at a VA facility 
from 1975 to 1996 for a possible brain 
tumor and hearing problems; and records 
of treatment at a VA facility for 
depression in 1984.  If these requested 
records are unavailable, or the search 
for them otherwise yields negative 
results and further attempts to obtain 
these records would be futile, this 
must be documented in the claims file 
and the Veteran notified in accordance 
with 38 C.F.R. § 3.159(c)(2).

2.  The RO/AMC should again attempt to 
locate the service medical records of 
the Veteran's period of hospitalization 
following his November 1966 inservice 
automobile accident that resulted in 
his head trauma.  In doing so, the 
RO/AMC should also seek alternate 
sources of the information lost in the 
hospital records.  If these requested 
records are unavailable, or the search 
for them otherwise yields negative 
results and further attempts to obtain 
these records would be futile, this 
must be documented in the claims file 
and the Veteran notified in accordance 
with 38 C.F.R. § 3.159(c)(2) and he 
should be informed that he may submit 
alternate forms of evidence to support 
his service connection claims for 
otitis media and seizures.

3.  Upon receipt of the necessary 
service treatment records and post-
service VA treatment records and if a 
higher disability rating cannot be 
awarded based on the available 
evidence, the RO/AMC should consider 
whether a retrospective medical opinion 
would be helpful in determining the 
appropriate initial disability rating 
for the Veteran's service-connected 
headaches, right ear scars and partial 
loss of pinna, and scalp scars for the 
period from August 27, 1975, to July 
30, 1996.  See Chotta v. Peake, 22 Vet. 
App. 80 (2008).  

4.  The Veteran should be scheduled for 
an appropriate VA examination for an 
opinion whether there is at least a 
50 percent probability or greater (at 
least as likely as not) that he has 
otitis media, to include consideration of 
a period of treatment for otitis media in 
1997 as evidence of a current disability 
during the pendency of this appeal, as a 
result of active service.  The 
examination must be conducted following 
the protocol in any applicable VA 
disability examination worksheet.

All indicated tests and studies are to be 
performed, and a comprehensive history is 
to be obtained.  Prior to the 
examination, the claims folder and a copy 
of this remand must be made available for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

5.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  The Veteran is 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claims.  

6.  After completion of the above and 
any additional development deemed 
necessary, the issues on appeal should 
be reviewed with consideration of all 
applicable laws and regulations.  If 
any benefit sought remains denied, the 
Veteran and his attorney should be 
furnished a supplemental statement of 
the case and be afforded the 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


